FILED
                           NOT FOR PUBLICATION
                                                                           FEB 11 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-30263

              Plaintiff - Appellee,              D.C. No. 3:13-cr-05512-BHS-2

 v.
                                                 MEMORANDUM*
KYLE ANDREW EVERHART,

              Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Benjamin H. Settle, District Judge, Presiding

                           Submitted February 5, 2016**
                               Seattle, Washington

Before: O’SCANNLAIN and GOULD, Circuit Judges and BURNS,*** District
Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Larry A. Burns, District Judge for the U.S. District
Court for the Southern District of California, sitting by designation.
      Defendant Kyle Everhart asks this Court to reverse his conviction for

possession of methamphetamine with intent to distribute. The facts of this case are

known to the parties, and we do not repeat them here. We have jurisdiction under

28 U.S.C. § 1291.

                                          I

      Everhart argues that his statements at the FBI office should have been

suppressed because they were “tainted” by a Miranda violation supposedly

occurring at the hotel, and because he allegedly requested an attorney after his

arrest. But Everhart’s statements made in the hotel were spontaneous, not the

product of interrogation. See Miranda v. Arizona, 384 U.S. 436, 478 (1966).

Documentary evidence also definitively establishes that Everhart did not ask for an

attorney after being advised of his Miranda rights. And even if Everhart had

requested an attorney, he later reinitiated conversation with law enforcement by

affirmatively requesting an interview. See Edwards v. Arizona, 451 U.S. 477,

484–85 (1981). The statements were rightly admitted.

                                          II

      Everhart next claims the physical evidence in the hotel room was illegally

obtained. We disagree. Although the exigency of the protective sweep had ended,

the officers had a lawful right to be in the room because Everhart’s girlfriend


                                          2
invited them to stay. See Illinois v. Rodriguez, 497 U.S. 177, 186–88 (1990). As a

result, the evidence was validly seized under the plain view doctrine. See Horton

v. California, 496 U.S. 128, 136 (1990).

      AFFIRMED.




                                           3